DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-15 as originally filed are pending and have been considered below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-15, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at lines 3 and 8, the recitation “a headstone” renders the claim indefinite because it lacks antecedent basis.
As per claim 12, at line 2, the recitation “said opening” renders the claim indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12, and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (U.S. Patent No. 9,004,439).
As per claim 1, Gross et al. teaches a headstone support (post anchor; abstract; it is understood that the post anchor is capable of functioning as a headstone support) comprising: a headstone socket (8) and a base (4); wherein said headstone socket is configured to receive a headstone such that a headstone does not move (it is understood that the socket is capable of being configured to receive a headstone such that a headstone does not move); wherein said headstone socket comprises at least four corners (figure 1), wherein said corners are connected by sidewalls (6); said base extending from said headstone socket (figure 1), wherein said base comprises a flange (10) extending beyond said sidewalls of said headstone socket away from a center of said headstone socket (figure 1), wherein said flange of said base is configured to disperse the weight of a headstone (it is understood that the flange is capable of dispersing the weight of a headstone).  
As per claim 2, Gross et al. teaches said headstone socket and said base are comprised of plastic (abstract).  
As per claim 3, Gross et al. teaches said headstone socket and said base are comprised of a single piece (abstract).
With regards to the limitation that the product is formed by being “molded”, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Gross et al. teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.  
As per claim 5, Gross et al. teaches said base is configured to attach to a casket (it is understood that the base is capable of being configured to attach to a casket).  
As per claim 6, Gross et al. teaches said sidewalls of said headstone socket are complete sidewalls (figure 1).  
As per claim 7, Gross et al. teaches said sidewalls further comprise a stabilizing fin (15) positioned thereon (figure 1).  
As per claim 8, Gross et al. teaches said sidewalls of said headstone socket are partially completed sidewalls (figure 1).  
As per claim 9, Gross et al. teaches at least one of said sidewalls comprises an opening (opening comprising the open perimeter of the sidewalls) configured to allow for drainage (it is understood that the opening is capable of allowing for drainage).  
As per claim 10, Gross et al. teaches said sidewalls comprises an opening (opening comprising the open perimeter of the sidewalls) configured to allow for drainage (it is understood that the opening is capable of allowing for drainage).  
As per claim 11, Gross et al. teaches said headstone socket comprises at least one opening (20) within the perimeter of said sidewalls (figure 3), wherein said opening is configured to allow for drainage (it is understood that the opening is capable of allowing for drainage).  
As per claim 12, Gross et al. teaches said headstone socket comprises a plurality of openings (20, 22) within the perimeter of said sidewalls (figure 3), wherein said opening is configured to allow for drainage (it is understood that the opening is capable of allowing for drainage).  
As per claim 14, Gross et al. teaches said headstone socket is configured to receive a military headstone (it is understood that the socket is capable of being configured to receive a military headstone).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 13, and 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (U.S. Patent No. 9,004,439).
As per claim 4, Gross et al. fails to disclose said headstone socket is configured to receive a headstone that is four inches wide and thirteen inches long.  
	However, it would have been an obvious matter of design choice to make the headstone socket configured to receive a headstone that is four inches wide and thirteen inches long, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the headstone socket configured to receive a headstone that is four inches wide and thirteen inches long, in order to provide support for structures of different sizes for variability. 
As per claim 13, Gross et al. fails to disclose said base is ten inches wide by twenty inches long.  
However, it would have been an obvious matter of design choice to make the base is ten inches wide by twenty inches long, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the base is ten inches wide by twenty inches long, in order to provide support for structures of different sizes for variability. 
As per claim 15, Gross et al. fails to disclose said headstone socket is four inches wide by thirteen inches long.
However, it would have been an obvious matter of design choice to make the headstone socket is four inches wide by thirteen inches long, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the headstone socket is four inches wide by thirteen inches long, in order to provide support for structures of different sizes for variability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to headstone supports in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                     

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635